Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/KR2018/016853.  
Claims 1-7, 9-15 and 16 are currently pending in the instant patent application and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-5, 9-15 and 16, drawn to a recombinant vector comprising: a polynucleotide encoding a fusion tag including PLX1DLGX2E domain, where the X1 is I or L and X2 is A or S, of the amino acid sequence of SEQ ID NO: 1 or a peptide having the amino acid sequence of SEQ ID NO: 20; and a gene sequentially linked to the polynucleotide, the gene encoding a target protein, and a host cell transformed with the recombinant vector of claim 1.

Group, II claim(s) 6, drawn to a method for increasing water solubility and expression level of the target protein, the method comprising transforming a host cell with the recombinant vector of claim 1 to express a the gene encoding a the target protein.  

III claim(s) 7, drawn to a method for producing the target protein with increased water solubility and increased expression level in a host cell, the method comprising: transforming the host cell with the recombinant vector of claim 1; and culturing the transformed host cell to express the target protein.
2.	The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A recombinant vector comprising: a polynucleotide encoding a fusion tag including PLX1DLGX2E domain, where the X1 is I or L and X2 is A or S, of the amino acid sequence of SEQ ID NO: 1 or a peptide having the amino acid sequence of SEQ ID NO: 20; and a gene sequentially linked to the polynucleotide, the gene encoding a target protein, and a host cell transformed with the recombinant vector of claim 1 of Group I; a method for increasing water solubility and expression level of the target protein, by  transforming a host cell with the recombinant vector of claim 1 to express a the gene encoding a the target protein of Group II, and a method for producing the target protein with increased water solubility and increased expression level in a host cell, the method comprising: transforming the host cell with the recombinant vector of claim 1; and culturing the transformed host cell to express the target protein of Group III, are each patentably distinct product (a recombinant vector or host cell comprising said vector) and a method of use thereof. The only shared technical feature of these groups is that they all relate to a recombinant vector comprising: a polynucleotide encoding a fusion tag including PLX1DLGX2E domain, where the X1 is I or L and X2 is A or S, of the amino acid sequence of SEQ ID NO: 1 or a peptide having the amino acid sequence of SEQ ID NO: 20. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 1 is I and X2 is A corresponding to SEQ ID NO: 1, wherein the carbonic anhydrase polypeptide of Cha is in fact the target polypeptide carbonic anhydrase polypeptide as claimed.  Thus, a recombinant vector comprising a polypeptide fusion tag, or peptide segment and a target polypeptide and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - III lack unity of invention.
(A): RESULT 11 
BCN38886
ID   BCN38886 standard; protein; 303 AA.
XX
AC   BCN38886;
XX
DT   05-MAY-2016  (first entry)
XX
DE   Hydrogenovibrio marinus carbonic anhydrase, SEQ ID 1.
XX
KW   Carbonic anhydrase; genetically engineered microorganism; transformation.
XX
OS   Hydrogenovibrio marinus.
XX
CC PN   KR2015122542-A.
XX
CC PD   02-NOV-2015.
XX
CC PF   23-APR-2014; 2014KR-00048950.
XX
PR   23-APR-2014; 2014KR-00048950.
XX
CC PA   (UYPO ) POSTECH ACAD-IND FOUND.
XX
CC PI   Cha HJ,  Im S,  Jo BH;
XX
DR   WPI; 2015-701946/11.
DR   N-PSDB; BCN38887.
XX
CC PT   New transformant useful in composition, which is useful for capturing 
CC PT   carbon dioxide, obtained by transforming expression vector comprising 

XX
CC PS   Claim 4; SEQ ID NO 1; 17pp; Korean.
XX
CC   The present invention relates to a novel transformant, useful in a 
CC   composition for capturing carbon dioxide. The transformant is obtained by
CC   transforming an expression vector comprising gene encoding carbonic 
CC   anhydrase into a host cell. The invention further relates to: (1) a 
CC   composition comprising a gene encoding carbonic anhydrase derived from 
CC   marine bacterium or its aliquot, cell lysate of transformant or whole 
CC   cell of transformant; and (2) a method for preparing the composition. The
CC   present sequence represents a Hydrogenovibrio marinus carbonic anhydrase,
CC   used in the invention for preparing a transformant useful in a 
CC   composition for capturing carbon dioxide.
XX
SQ   Sequence 303 AA;

  Query Match             96.9%;  Score 31;  DB 23;  Length 303;
  Best Local Similarity   75.0%;  
  Matches    6;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 PLXDLGXE 8
              || ||| |
Db          6 PLIDLGAE 13

(B): RESULT 6
BCN38886
ID   BCN38886 standard; protein; 303 AA.
XX
AC   BCN38886;
XX
DT   05-MAY-2016  (first entry)
XX
DE   Hydrogenovibrio marinus carbonic anhydrase, SEQ ID 1.
XX
KW   Carbonic anhydrase; genetically engineered microorganism; transformation.
XX
OS   Hydrogenovibrio marinus.
XX
CC PN   KR2015122542-A.
XX
CC PD   02-NOV-2015.
XX
CC PF   23-APR-2014; 2014KR-00048950.
XX
PR   23-APR-2014; 2014KR-00048950.
XX
CC PA   (UYPO ) POSTECH ACAD-IND FOUND.
XX
CC PI   Cha HJ,  Im S,  Jo BH;
XX
DR   WPI; 2015-701946/11.
DR   N-PSDB; BCN38887.
XX
CC PT   New transformant useful in composition, which is useful for capturing 
CC PT   carbon dioxide, obtained by transforming expression vector comprising 
CC PT   gene encoding carbonic anhydrase into host cell.
XX
CC PS   Claim 4; SEQ ID NO 1; 17pp; Korean.
XX
CC   The present invention relates to a novel transformant, useful in a 
CC   composition for capturing carbon dioxide. The transformant is obtained by
CC   transforming an expression vector comprising gene encoding carbonic 
CC   anhydrase into a host cell. The invention further relates to: (1) a 
CC   composition comprising a gene encoding carbonic anhydrase derived from 
CC   marine bacterium or its aliquot, cell lysate of transformant or whole 
CC   cell of transformant; and (2) a method for preparing the composition. The
CC   present sequence represents a Hydrogenovibrio marinus carbonic anhydrase,
CC   used in the invention for preparing a transformant useful in a 
CC   composition for capturing carbon dioxide.
XX


  Query Match             94.1%;  Score 80;  DB 23;  Length 303;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 AAEAKKEEAPKPKPVV 17
              ||||||||||||||||
Db         35 AAEAKKEEAPKPKPVV 50


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656